Citation Nr: 1340317	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  10-30 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran had active duty service from September 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the documents in such file reveals a November 2013 Appellant's Brief.  The remainder of the records are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A  (West 2002); 38 C.F.R. § 3.159  (2013).

The Veteran contends that he has bilateral hearing loss and tinnitus as a result of his in-service noise exposure.  The Board notes that the Veteran's military occupational specialty (MOS) of Helicopter Repairman is among those listed in the Department of Defense's Duty MOS Noise Exposure Listing.  The Veteran was provided with a VA examination in December 2009 to determine the etiology of his claimed bilateral hearing loss and tinnitus.  The examiner opined that the Veteran's hearing loss was less likely as not related to his service as his hearing thresholds were documented to be normal upon enlistment and service separation.  The examiner also opined that the Veteran's tinnitus was less likely as not related to his service as the Veteran did not associate his tinnitus with the military.

However, the Board finds that such opinions are inadequate.  In this regard, in Dalton v. Nicholson, 21 Vet. App. 23 (2007), the United States Court of Appeals for Veterans Claims (Court) determined that an examination was inadequate where the examiner did not comment on the Veteran's reports of in-service injury and instead relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion.  Here, the December 2009 VA examiner did not discuss the Veteran's lay assertions of exposure to acoustic trauma in service.  The Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124   (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"). 

Additionally, it is unclear whether the examiner considered the fact that the Veteran's April 1966 enlistment examination was conducted using American Standards Association (ASA) units as opposed to International Standard Organization (ISO) units.  In this regard, service department audiometric readings prior to October 31, 1967, must be converted from ASA units to ISO units.  In the instant case, the Veteran's puretone threshold readings as listed in ASA units on his April 1966 enlistment examination report are as follows:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
5
5
15

15
Left Ear
5
5
-10

5

After converting the readings to ISO units, the Veteran's puretone threshold readings on his April 1966 enlistment examination report are as follows:



Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
20
15
25

20
Left Ear
20
15
0

10

Also, while the December 2009 VA examination report noted the Veteran's history of noise exposure both during the military and civilian positions, the examination report does not provide any details regarding the noise exposure during the Veteran's civilian position.  Notably, in the Veteran's July 2010 substantive appeal he indicated that he worked on the railroad (presumably after military service) in a position which required him to wear hearing protection.  

Specifically, with regard to the tinnitus issue, the examiner opined that the Veteran's tinnitus was less likely as not related to his service as the Veteran did not associate his tinnitus with the military.  However, the Board is confused regarding the rationale of this opinion.  In the Veteran's October 2009 claim for tinnitus he indicated that his tinnitus began in 1967 (during his military service).  Additionally, in a November 2009 statement and in his July 2010 substantive appeal the Veteran indicated that his tinnitus began while servicing helicopters during military service.  

Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, as the December 2009 VA examiner relied solely on the fact that the Veteran's enlistment and separation examinations revealed that hearing was within normal limits to support his negative opinion and did not appear to take into account the Veteran's reported in-service noise exposure, the April 1966 enlistment examination as converted from ASA units to ISO units, and the details regarding the Veteran's reported post-service noise exposure, the Board finds such examination with regard to the bilateral hearing loss issue to be inadequate.  Also, as the December 2009 VA examiner relied solely on the fact that the Veteran did not associate his tinnitus with the military to support his negative opinion and did not appear to take into account the Veteran's repeated statements that his tinnitus began during military service, the Board finds such examination with regard to the tinnitus issue to be inadequate.  Therefore, a remand is necessary in order to obtain an addendum opinion so as to determine the nature and etiology of the Veteran's current bilateral hearing loss and tinnitus.

The Board also notes that it is not clear whether the Veteran receives regular treatment from any provider with regard to his bilateral hearing loss and tinnitus.  Therefore, while on remand, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his claimed bilateral hearing loss and tinnitus.  Thereafter, any identified records should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his claimed bilateral hearing loss and tinnitus since service.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e). 

2.  After obtaining any outstanding treatment records, return the claims file, to include a copy of this remand, to the December 2009 VA examiner for an addendum opinion.  If the examiner who drafted the December 2009 opinion is unavailable, the opinion should be rendered by another appropriate medical professional. The need for another examination is left to the discretion of the medical professional offering the addendum opinion. 

The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the claims file, the reviewing examiner is requested to provide an opinion as to whether it is at least as likely as not that the Veteran's current bilateral hearing loss and/or tinnitus is related to his in-service acoustic trauma.  In this regard, the examiner must consider the fact that the Veteran's MOS is among those listed in the Department of Defense Duty MOS Noise Exposure Listing.  The examiner should also consider the audiometric findings as noted on the Veteran's April 1966 enlistment examination as converted from ASA units to ISO units.  Furthermore, the examiner should consider the Veteran's post-service history of working on the railroad in a position which required him to wear hearing protection.  Finally, the examiner should consider the Veteran's October 2009 claim, November 2009, and July 2010 substantive appeal regarding his allegation that tinnitus began while servicing helicopters during military service.  

In offering an opinion, the examiner must acknowledge that the Veteran is competent to report the onset and continuity of symptomatology since service.  The examiner should also discuss the rationale for the opinion, whether favorable or unfavorable, if necessary citing to specific evidence of the record.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

